DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 6,645,011).
In regard to claim 1, Schneider et al. discloses a plug-type connector 2 having a housing 5, a locking ring 25 and a union sleeve 30,
wherein the housing 5 exhibits a plug-in side (adjacent reference number 31) and a connection side (adjacent reference number 6 in fig. 1), wherein the union sleeve 30 and the locking ring 25 are each arranged on the plug-in side,
wherein the union sleeve 30 is arranged so as to be axially mobile,
wherein the union sleeve 30 exhibits a circumferential undercut (see illustrated drawing below) and a circumferential groove (see illustrated drawing below) adjoining the undercut,

wherein the groove is arranged on the onion sleeve 30 in the direction of the plug-in side, and
wherein, the plug-type connector 2 exhibits a seal 29.

In regard to claim 2, Schneider et al. discloses the undercut and the groove form a common region of movement on the side of the union sleeve 30 facing toward the housing 5.

In regard to claim 3, Schneider et al. discloses the seal is an 0-ring (see fig. 2).

In regard to claim 4, Schneider et al. discloses the O-ring 29 is arranged on the housing 5 of the plug-type connector 2.

In regard to claim 6, Schneider et al. discloses the locking ring 25 is split (see fig. 5), by virtue of which the locking ring 25 is compressible and dilatable.

In regard to claim 7, Schneider et al. discloses the locking ring 25 is dilatable by the axial movement of the union sleeve 30.

In regard to claim 8, Schneider et al. discloses the seal 29 is an 0-ring (see fig. 2).

In regard to claim 9, Schneider et al. discloses the O-ring 29 is arranged on the housing 5 of the plug-type connector 2.



In regard to claim 14, Schneider et al. discloses the locking ring 25 is dilatable by the axial movement of the union sleeve 30.

In regard to claim 15, Schneider et al. discloses the locking ring 25 is split (see fig. 5), by virtue of which the locking ring 25 is compressible and dilatable.

In regard to claim 16, Schneider et al. discloses the locking ring 25 is dilatable by the axial movement of the union sleeve 30.

In regard to claim 17, Schneider et al. discloses the locking ring 25 is split (see fig. 5), by virtue of which the locking ring 25 is compressible and dilatable.

In regard to claim 18, Schneider et al. discloses the locking ring 25 is dilatable by the axial movement of the union sleeve 30.

[AltContent: connector][AltContent: textbox (circumferential groove)][AltContent: textbox (circumferential undercut)][AltContent: connector]
    PNG
    media_image1.png
    547
    622
    media_image1.png
    Greyscale



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (fig. 10).
	In regard to claim 1, Schneider et al. discloses a plug-type connector 61 having a housing 75, a locking ring 67 and a union sleeve (see illustrated drawing below),
wherein the housing 75 exhibits a plug-in side (see illustrated drawing below) and a connection side (see illustrated drawing below), wherein the union sleeve and the locking ring 67 are each arranged on the plug-in side,

wherein the union sleeve exhibits a circumferential undercut (see illustrated drawing below) and a circumferential groove (see illustrated drawing below) adjoining the undercut,
wherein the undercut is arranged on the union sleeve in the direction of the connection side,
wherein the groove is arranged on the onion sleeve in the direction of the plug-in side, and
wherein, the plug-type connector 61 exhibits a seal 69.

In regard to claim 2, Schneider et al. discloses the undercut and the groove form a common region of movement on the side of the union sleeve facing toward the housing 75.

In regard to claim 3, Schneider et al. discloses the seal 69 is an 0-ring (see fig. 10).

In regard to claim 4, Schneider et al. discloses the O-ring 69 is arranged on the housing 75 of the plug-type connector 61.

In regard to claim 5, Schneider et al. discloses the union sleeve is displaceable over the 0-ring in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 6, Schneider et al. discloses the locking ring 67 is split (between tabs 67, see fig. 4), by virtue of which the locking ring 67 is compressible and dilatable.

In regard to claim 7, Schneider et al. discloses the locking ring 67 is dilatable by the axial movement of the union sleeve.

In regard to claim 8, Schneider et al. discloses the seal 69 is an 0-ring (see fig. 10).

In regard to claim 9, Schneider et al. discloses the O-ring 69 is arranged on the housing 75 of the plug-type connector 61.

In regard to claim 10, Schneider et al. discloses the union sleeve is displaceable over the 0-ring in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 11, Schneider et al. discloses the union sleeve is displaceable over the 0-ring in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 12, Schneider et al. discloses the union sleeve is displaceable over the 0-ring in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 13, Schneider et al. discloses the locking ring 67 is split (see fig. 4), by virtue of which the locking ring 67 is compressible and dilatable.

In regard to claim 14, Schneider et al. discloses the locking ring 67 is dilatable by the axial movement of the union sleeve.

In regard to claim 15, Schneider et al. discloses the locking ring 67 is split (see fig. 4), by virtue of which the locking ring 67 is compressible and dilatable.

In regard to claim 16, Schneider et al. discloses the locking ring 675 is dilatable by the axial movement of the union sleeve.

In regard to claim 17, Schneider et al. discloses the locking ring 67 is split (see fig. 4), by virtue of which the locking ring 67 is compressible and dilatable.

In regard to claim 18, Schneider et al. discloses the locking ring 67 is dilatable by the axial movement of the union sleeve.

In regard to claim 19, Schneider et al. discloses the locking ring 67 is split (see fig. 4), by virtue of which the locking ring 67 is compressible and dilatable.

In regard to claim 20, Schneider et al. discloses the locking ring 67 is dilatable by the axial movement of the union sleeve.

[AltContent: textbox (circumferential groove)][AltContent: textbox (connection side)][AltContent: connector][AltContent: textbox (circumferential undercut)][AltContent: connector][AltContent: arrow][AltContent: textbox (plug-in side)][AltContent: arrow][AltContent: textbox (union sleeve)][AltContent: arrow]
    PNG
    media_image2.png
    605
    656
    media_image2.png
    Greyscale



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107196122A.
In regard to claim 1, CN 107196122A discloses a plug-type connector having a housing 7, a locking ring 2 and a union sleeve 4,
wherein the housing 7 exhibits a plug-in side and a connection side, wherein the union sleeve 4 and the locking ring 2 are each arranged on the plug-in side,

wherein the union sleeve 4 exhibits a circumferential undercut (see illustrated drawing below) and a circumferential groove (see illustrated drawing below) adjoining the undercut,
wherein the undercut is arranged on the union sleeve 4 in the direction of the connection side,
wherein the groove is arranged on the onion sleeve 4 in the direction of the plug-in side, and
wherein, the plug-type connector exhibits a seal 8.

[AltContent: textbox (connection side)][AltContent: arrow][AltContent: textbox (plug-in side)][AltContent: arrow][AltContent: connector][AltContent: textbox (circumferential groove)][AltContent: connector][AltContent: textbox (circumferential undercut)]
    PNG
    media_image3.png
    558
    717
    media_image3.png
    Greyscale





In regard to claim 3, CN 107196122A discloses the seal 8 is an 0-ring.

In regard to claim 4, CN 107196122A  discloses the O-ring 8 is arranged on the housing 7 of the plug-type connector.

In regard to claim 5, CN 107196122A  discloses the union sleeve 4 is displaceable over the 0-ring 8 in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 6, CN 107196122A discloses the locking ring 2 is split (between fingers), by virtue of which the locking ring 2 is compressible and dilatable.

In regard to claim 7, CN 107196122A  discloses the locking ring 2 is dilatable by the axial movement of the union sleeve 4.

In regard to claim 8, CN 107196122A discloses the seal 8 is an 0-ring.

In regard to claim 9, CN 107196122A  discloses the O-ring 8 is arranged on the housing 7 of the plug-type connector.

In regard to claim 10, CN 107196122A  discloses the union sleeve 4 is displaceable over the 0-ring 8 in a sliding manner in the region of the circumferential groove and the circumferential undercut.


	In regard to claim 12, CN 107196122A  discloses the union sleeve 4 is displaceable over the 0-ring 8 in a sliding manner in the region of the circumferential groove and the circumferential undercut.

In regard to claim 13, CN 107196122A discloses the locking ring 2 is split (between fingers), by virtue of which the locking ring 2 is compressible and dilatable.

In regard to claim 14, CN 107196122A  discloses the locking ring 2 is dilatable by the axial movement of the union sleeve 4.

	In regard to claim 15, CN 107196122A discloses the locking ring 2 is split (between fingers), by virtue of which the locking ring 2 is compressible and dilatable.

In regard to claim 16, CN 107196122A  discloses the locking ring 2 is dilatable by the axial movement of the union sleeve 4.

In regard to claim 17, CN 107196122A discloses the locking ring 2 is split (between fingers), by virtue of which the locking ring 2 is compressible and dilatable.

In regard to claim 18, CN 107196122A  discloses the locking ring 2 is dilatable by the axial movement of the union sleeve 4.



In regard to claim 20, CN 107196122A  discloses the locking ring 2 is dilatable by the axial movement of the union sleeve 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Tdt
7/12/2021


/THO D TA/Primary Examiner, Art Unit 2831